Proceeding pursuant to CPLR article 78 to review a determination of the respondent J. Emmett Murphy, dated August 29, 1994, as amended by a determination dated January 6, 1995, which, after a hearing, revoked the petitioner’s pistol permit.
Adjudged that the determination as amended is confirmed, and the proceeding is dismissed on the merits, without costs or disbursements.
The determination of J. Emmett Murphy that at the time the petitioner was found carrying his firearm he was not engaged in an activity related to his self-employment and that accordingly he was carrying the weapon "outside the restriction imposed [by] his pistol permit” was supported by substantial evidence in the record (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443; Matter of Pell v Board of Educ., 34 NY2d *736222, 230). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.